DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-5 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colle et al. (US 5,583,273).
Colle teaches block copolymers of the following formula:

    PNG
    media_image1.png
    95
    357
    media_image1.png
    Greyscale
, where R1 and R2 can be alkyl, n and m are selected from 1-4, and x and y are selected such that the average copolymer MW is 1,000-1,000,000. See entire disclosure especially abstract, col 5 lines 3-25, col 8 line 60-col 9 line 3. Note when n=1 or 2 and m=3 the above formula is the same polymer claimed. From the MW range taught it follows applicants claimed ratio and values for n and m are encompassed completely. A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. Therefor, based on the described overlap above, the instant claims would have been obvious to one of ordinary skill in the art. MPEP § 2144.05. Additionally the preparation of a copolymer having variable amount of monomer ratio with varying number of repeat units is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Regarding the preamble of the claims which require a thermoresponsive hydrogel or drug delivery composition comprising the same, several compositions of Colle were aqueous with water as a solvent, it follows that since the polymer is the same and contained in aqueous solution it too will be capable of forming a thermo-responsive hydrogel capable of drug delivery of the various agents recited included cells and proteins (claims 15-16). Several ingredients taught in Colle could be considered within the scope of the broadly claimed active ingredient including salt and mixed solvents that include alcohols such as ethanol. See col 4 lines 11-27.  The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See MPEP 2106 [R-6] pages 2100-6 through 2100-8.
Regarding claim 3, Colle specifically uses oxazolines substituted at the carbonyl by methyl and propyl. See col 8 line 60-col 9 line 3. Since R1 and R2 in the formula above include alkyl and the reference specifically teaches methyl and propyl substituents applicants claimed block copolymer of claim 3 would be obvious. Regarding the physical properties recited in claims 6-9, since applicants claimed copolymer is obviously selectable from the teachings of Colle the properties would be the same. The properties are nothing more than the natural result of following the suggestion in Cole to produce polymers with the same formula claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES W ROGERS/Primary Examiner, Art Unit 1618